Citation Nr: 1142907	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 1966.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective May 18, 2007.  Jurisdiction over the Veteran's claim has remained with the RO in Wilmington, Delaware.

In his June 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing or by videoconference).  

In March 2010, he was notified that his Board hearing had been scheduled for a date in April 2010.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2011).

In May and October 2010, the Board remanded this matter for further development.


FINDING OF FACT

Since May 18, 2007, the Veteran has had at worst level I hearing loss in the right ear and level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for a higher initial rating for bilateral hearing loss arises from disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for bilateral hearing loss.

In its May and October 2010 remands, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for VA audiological examinations to assess the severity of his hearing loss, its functional affects, and its impact upon employment and to refer the case to VA's Director of Compensation and Pension (C&P) or the Undersecretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  VA examinations were conducted in June and December 2010, the functional effects of the Veteran's hearing loss and its impact upon employment were discussed, and the case was referred to the Director of C&P in January 2011 for extraschedular consideration.  Thus, the AOJ substantially complied with all of the Board's May and October 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.  

The examiners who conducted June and December 2010 VA examinations noted that the Veteran's chief complaints were hearing loss and tinnitus and that he reported that he had difficulty hearing conversations amidst background noise or competing speech, difficulty if listening at a distance (e.g. from another room), and difficulty if the speaker was not facing him.  There were no other effects of his hearing loss on daily activities.  Hence the functional effects were considered.  

Furthermore, the Board concludes that all VA audiological examinations were adequate for rating purposes, as they all included pure tone audiometry tests and speech discrimination tests, in accordance with 38 C.F.R. § 4.85, and included opinions by the audiologists as to the severity of the Veteran's bilateral hearing loss.  For example, the examiner who conducted the December 2010 VA examination noted that the Veteran had moderate sensorineural type hearing loss bilaterally.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will; however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

During an August 2007 audiology examination at Miracle Ear, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
35
25
55
65
45
Left ear
35
25
60
60
45

However, this audiometric report does not include a controlled speech discrimination test according to the Maryland CNC standards.  Therefore, this examination does not meet the standards set by 38 C.F.R. § 4.85 and cannot serve to rate the Veteran's disability.

During a November 2007 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
25
45
60
70
50
Left ear
25
45
60
65
49

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

Using Table VI, the November 2007 VA examination revealed level I hearing in both ears.  Combining level I for both ears according to Table VII yields a rating of 0 percent.

During a January 2008 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
25
40
55
60
45
Left ear
15
40
55
55
41

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.

Using Table VI, the January 2008 VA examination revealed level I hearing in the right ear and level II hearing in the left ear.  Combining these levels according to Table VII yields a rating of 0 percent.

During the June 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz
1,000
2,000
3,000
4,000
Average
Right ear
30
45
55
60
48
Left ear
20
45
55
60
45

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

Using Table VI, the June 2010 VA examination revealed level I hearing in both ears.  Combining level I for both ears according to Table VII yields a rating of 0 percent.

During a December 2010 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
35
45
55
55
48
Left ear
20
50
60
60
48

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.

Using Table VI, the December 2010 VA examination revealed level I hearing in the right ear and level II hearing in the left ear.  Combining these levels according to Table VII yields a rating of 0 percent.

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher initial rating.  Although he is competent to report the symptoms of his hearing disability, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Application of the rating schedule to the November 2007, January 2008, and June and December 2010 audiological examinations shows that the Veteran has not met the criteria for an initial compensable rating for bilateral hearing loss at any time since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.
Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

As explained above, the Veteran has been afforded several VA audiological examinations to assess the severity of his bilateral hearing loss and the audiometric results obtained during these examinations do not warrant a compensable rating under the applicable rating criteria at any time since the effective date of service connection.  However, the examiners who conducted the November 2007 and June 2010 VA examinations noted that the Veteran had moderate to severe hearing loss bilaterally.  Also, the June 2010 examiner reported that the Veteran's hearing loss had significant effects on his occupation in that he was unable to understand conversations amidst background noise.  This evidence raises the question of entitlement to an extraschedular rating.

The Board explained in its October 2010 remand that the characterizations of moderate to severe hearing loss and the report of its significant occupational effects are not contemplated in the schedular noncompensable rating and suggest that there might be marked interference with employment.  In light of this fact, the Board instructed the AOJ to schedule the Veteran for a VA audiological examination to assess the effects of hearing loss on his employment and to refer the case to VA's Director of C&P or the Undersecretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

As for whether the Veteran is entitled to an extraschedular rating for his hearing loss, the evidence reflects that his disability picture does not exhibit exceptional factors, such as marked interference with employment or frequent hospitalizations, so as to warrant an extraschedular rating.   

In November 2007 and November 2010 statements (VA Form 21-4138), the Veteran reported that following service, he was employed in the automobile industry as both a salesman and in management.  He left that industry in 1998 and was retired at the time of the November 2010 statement.  While he was employed, he had difficulty hearing others and sometimes had to ask people to repeat what they had said, was required to stand close to others, listen carefully, and read lips during conversations, and had to avoid any surrounding noise which would impair his hearing.

In a December 2010 VA audiology note, an audiologist reported that the effects of the Veteran's hearing loss on employment included difficulty understanding verbal instructions and directions in areas of background noise or competing speech, difficulty if listening from another room, difficulty if listening when the speaker was not facing him, and difficulty if listening at a distance.  The audiologist opined that if communication was critical for the Veteran's job, he was best suited working in a quiet environment where there was limited interference.  Hearing aids may have helped, but they would not solve his hearing difficulties.

In an April 2011 Memorandum, the Director of C&P evaluated the Veteran's claim for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  The Director reviewed his claims file and concluded that the evidentiary record failed to demonstrate an exceptional or unusual disability picture for bilateral hearing loss that rendered application of the regular rating criteria impractical.  He reasoned that the Veteran's functional limitations, such as difficulties with communication, would normally be expected from a hearing loss disability.  Thus, his bilateral hearing loss was appropriately rated under the applicable diagnostic code (DC 6100) contained in the rating criteria and entitlement to an extraschedular rating for hearing loss was not warranted.

The determination by the Director of C&P is subject to review by the Board.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).

Although the Veteran's hearing loss has been characterized as moderate to severe and there is medical and lay evidence that the disability had effects on his employment, the Board nonetheless concludes that it has not caused marked interference with employment.  The Veteran has not reported that he lost any time from work due to hearing loss or that his ability to perform his job was in any way significantly impaired due to his disability or economic impact beyond that contemplated by the rating schedule.  Although he is retired, he has not claimed that hearing loss caused his retirement and there is no other evidence to this effect.  Thus, marked interference with employment has not been shown.

Furthermore, there is no evidence of any hospitalization due to hearing loss or any other related factors so as to render application of the regular schedular standards impractical.  The manifestations of the Veteran's hearing loss are contemplated in the applicable rating criteria.  Thus, the rating criteria are adequate to evaluate the Veteran's disability and entitlement to an extraschedular rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a higher initial rating for bilateral hearing loss, on both a schedular and extraschedular basis, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2010) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The evidence indicates that the Veteran was gainfully employed in the automobile industry following service and that he was occupationally retired at the time of his November 2010 statement.  As explained above, he has not claimed that his service-connected disabilities (bilateral hearing loss and tinnitus) caused his retirement nor has he otherwise reported that they resulted in any time lost from work or prevented him from securing and following gainful employment, and there is no other evidence to this effect.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss, on both a schedular and extraschedular basis, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


